IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                      __________________________

                               No. 99-20734

                      __________________________

NEW HAMPSHIRE INSURANCE COMPANY,
                            Plaintiff-Counter Defendant-Appellee,

versus

JOLIET EQUIPMENT CORPORATION,
                            Defendant-Counter Claimant-Appellant.

         ___________________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
                            (H-97-CV-2563)
         ___________________________________________________
                              May 5, 2000

Before WIENER, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     In this appeal in a declaratory judgment action, decided under

Illinois insurance law, Defendant-CounterClaimant-Appellant, Joliet

Equipment Corporation (“Joliet”) seeks reversal of the district

court’s determination that the comprehensive general liability

policies    issued    by   Plaintiff-CounterDefendant-Appellee          New

Hampshire Insurance Company (“New Hampshire”) does not require New

Hampshire to provide legal defense to Joliet in a suit filed

against it in federal district court in Utah by Atlas Steel

Corporation    for   damages    alleged   to   have   resulted   from   the

malfunction of electric motors and related equipment purchased by

Atlas from Joliet. Joliet asserts that the district court erred in


       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
granting    summary   judgment   to       New   Hampshire   by   misapplying

Illinois’s test for coverage, being a so-called “eight-corners”

test (comparing the complaint in the underlying lawsuit to the

policy) plus “facts that are true but unpleaded.”

     After conducting our de novo review of the district court’s

grant of summary judgment in favor of New Hampshire in light of the

facts revealed by the record on appeal and the pertinent law as

related in the appellate briefs of the parties, and after hearing

oral argument by able counsel for the parties, we are persuaded

that the facts outside the complaint and the policy relied on by

Joliet are insufficient to overcome an eight-corners determination

that legal defense in the underlying litigation is not owed to

Joliet by New Hampshire.         We therefore conclude that summary

judgment was not improvidently granted by the district court and,

for essentially the same reasons given by the district court in its

ruling of June 30, 1999, we affirm that court’s grant of New

Hampshire’s Motion for Summary Judgment.

AFFIRMED.




                                      2